Citation Nr: 1041435	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  03-18 785A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type I (hereafter 
diabetes). 

2.  Entitlement to a rating in excess of 20 percent for diabetes.

3.  Entitlement to a separate compensable rating for diabetic 
retinopathy with cataracts. 

4.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to December 
1975. 

These matters come before the Board of Veterans' Appeals (Board) 
on merged appeal from several rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In an April 2002 rating decision, the RO continued the 
20 percent rating for the Veteran's diabetes.  This rating 
decision also implicitly granted service connection for 
peripheral neuropathy of the bilateral lower extremities as 
secondary to diabetes.  However, the RO found that the peripheral 
neuropathy was not separately compensable and thus was included 
in the overall evaluation of the Veteran's diabetes.  In a June 
2003 rating decision, the RO denied service connection for 
hypertension.  In a December 2004 rating decision, the RO granted 
service connection for diabetic retinopathy with cataracts, which 
was found not to be separately compensable and therefore included 
in the overall evaluation of the Veteran's diabetes. 

During the pendency of this appeal, and specifically by a January 
2006 rating action, the RO granted a separate 10 percent 
evaluation for the peripheral neuropathy of each of the Veteran's 
lower extremities.  These increases are effective July 25, 2001, 
the date of the Veteran's claim for service connection.  The 
Board notes that, on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulation, and it follows that 
such a claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
United States Court of Appeals for Veterans Claims (Court) 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  
Thus, the issues of increased ratings for peripheral neuropathy 
of the bilateral lower extremities remained on appeal 
notwithstanding the grant of an increased rating.  However, as 
will be discussed below, the Veteran has withdrawn this portion 
of his appeal, and accordingly it will be dismissed. 

The Board notes that the Veteran submitted additional evidence in 
the form of a statement by his supervisor after the August 2010 
supplemental statement of the case (SSOC) was issued and waived 
initial consideration of this evidence by the agency of original 
jurisdiction(AOJ) in accordance with 38 C.F.R. § 20.1304(c) 
(2010) (providing that any pertinent evidence accepted directly 
at the Board must be referred to the AOJ for initial review 
unless this procedural right is waived by the appellant).  The 
Board may proceed with appellate review. 

In a March 2010 statement, the Veteran indicated that he wished 
to withdraw his service connection claim for hypertension.  
However, a June 2010 VA Report of Contact Form reflects that the 
Veteran stated by telephone that he did not wish to withdraw this 
claim.  Accordingly, the claim of entitlement to service 
connection for hypertension remains in appellate status. 


FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether 
the Veteran's hypertension was aggravated by his service-
connected diabetes.  

2.  The Veteran's diabetes is productive of symptoms requiring 
the use of insulin and a restricted diet, but no limitation of 
occupational or recreational activities.

3.  The Veteran's non-proliferative diabetic retinopathy with 
cataracts is not manifested by impairment of visual acuity, loss 
of field vision, or other compensable symptomatology.

4.  In June 2010, the Veteran wished to withdraw his appeal for 
increased ratings for the service-connected peripheral neuropathy 
of his lower extremities.  


CONCLUSIONS OF LAW

1.  Hypertension has been aggravated by the Veteran's service-
connected diabetes.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2010).

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.119, Diagnostic Code (DC) 
7913 (2010).

3.  The criteria for a separate compensable rating for diabetic 
retinopathy with cataracts have not been met.  See 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.119, DC 
7913 (2010); 38 C.F.R. § 4.84a, DCs 6006 and 6007 (2008). 

4.  The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

      I. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, and with respect to the Veteran's claim of entitlement 
to service connection for hypertension, the Board notes that, as 
will be discussed in further detail in the following decision, 
evidence of record supports this issue.  Accordingly, the Board 
will grant this portion of the Veteran's appeal.  In addition, 
and as will be discussed in further detail in the following 
decision, the Veteran has withdrawn his appeal for increased 
ratings for the service-connected peripheral neuropathy of his 
lower extremities.  Therefore, the Board finds that any error 
related to the VCAA on these claims is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

With respect to the Veteran's claims for increased ratings for 
diabetes and diabetic retinopathy with cataracts, the Board finds 
that all requirements under the VCAA have either been satisfied 
or that any error has been non-prejudicial, as discussed in more 
detail below.  In this regard, the Board notes that the VCAA 
provides that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court 
has held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice should generally be provided prior 
to an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

With regard to increased rating claims, the Court held in 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in 
part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009), in pertinent part, that, to satisfy the first notice 
element for an increased-compensation claim, VA must notify the 
Veteran that he needs to provide or request the Secretary to 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  Further, the Veteran 
must be notified that a disability rating will be determined by 
applying relevant diagnostic codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  Finally, the notice 
must provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased compensation. 

The Board notes that Vazquez-Flores was overruled insofar as it 
requires notice regarding the impact of the Veteran's disability 
on daily life and the rating criteria specific to the Veteran's 
claim.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  Any error related to these elements is harmless.  

Here, prior to the initial rating decision in this matter, a 
September 2001 letter notified the Veteran of the types of 
evidence he could submit in support of his claim and of his and 
VA's respective responsibilities for obtaining such evidence.  
However, it did not otherwise comply with the VCAA notice 
requirements set forth in Vazquez-Flores as modified.  This 
deficiency was cured by letters sent to the Veteran in March 2006 
and April 2006 which together satisfied all requirements under 
Vazquez-Flores as modified.  Although these letters were not sent 
prior to initial adjudication of the Veteran's claim, the Veteran 
had ample opportunity to respond with additional argument and 
evidence before his claim was subsequently readjudicated and 
supplemental statements of the case (SSOC's) issued in March 2010 
and August 2010.  Accordingly, the delay in notification was 
harmless error and did not prejudice the Veteran.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  The Board concludes that the duty to notify has been 
satisfied. 

With regard to the Veteran's appeal of the evaluation of his 
diabetic neuropathy, the Board notes that this appeal arises 
from a granted claim of service connection.  In Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); the Court observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date.  See 38 U.S.C. § 5103(a).  Compliance with the first 
Quartuccio element requires notice of these five elements in 
initial rating cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  At the same time, the Court has held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service- connection claim has been more than 
substantiated, it has been proven.  See Goodwin v. Peake, 22 
Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  This 
means that section 5103(a) notice is no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. See id.  

Here, because service connection has been granted for the 
Veteran's diabetic retinopathy with cataracts, further notice 
under the VCAA was not required.  Nevertheless, the Veteran was 
provided notice with respect to establishing the degree of 
disability and the effective date in letters dated in March 2006 
and April 2006.  Although these letters were not sent prior to 
initial adjudication of the Veteran's claim, the Veteran had 
ample opportunity to respond with additional argument and 
evidence before his claim was subsequently readjudicated and 
SSOC's issued in March 2010 and August 2010.  Thus, the Veteran 
has not been prejudiced by the delay in notification with 
respect to these elements.  See Mayfield, 499 F.3d at 1323.  The 
Board concludes that the duty to notify has been satisfied with 
respect to this claim.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.   With regard to the evaluation of diabetic 
retinopathy with cataracts, the Veteran submitted an August 2010 
statement reflecting that his most recent examination by a VA eye 
doctor had revealed hemorrhaging caused by diabetes.  However, 
the Board notes that the Veteran's eyes were most recently 
examined in July 2010, only about two weeks prior to this 
statement.  Moreover, a January 2010 VA treatment record reflects 
that the Veteran's eyes had microaneurisms and scattered blot 
dots.  Thus, hemorrhaging has already been established.  As will 
be discussed below, intraocular hemorrhages and retinitis (the 
most closely analogous rating code for retinopathy) are rated 
using the same criteria.  Thus, a more recent VA treatment record 
showing that the Veteran had hemorrhaging in the eyes would not 
affect the outcome of this claim.  With these considerations in 
mind, the Board notes that while VA has a duty to obtain the 
Veteran's VA treatment records, the Court has held that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
Accordingly, the Board will not remand this claim to obtain this 
additional VA treatment record.  

The Veteran has not identified any other outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
present claim.  The Board concludes that the duty to assist has 
been satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf.

The duty to assist also includes, when appropriate, conducting a 
thorough and contemporaneous examination of the veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a new VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

Here, with respect to the Veteran's claims for increased ratings 
for diabetes and diabetic retinopathy, the RO provided the 
Veteran with an appropriate VA examination most recently in July 
2010.  The Board finds that the VA examination obtained in this 
case is adequate for rating purposes as the examiner reviewed the 
claims file and medical records therein, interviewed and examined 
the Veteran, and reported all findings in sufficient detail to 
enable the Board to evaluate the Veteran's diabetes under 
applicable VA law.  The Board notes that in an August 2010 
statement the Veteran asserted that his diabetes had become worse 
since he was last examined.  However, this statement is dated 
only about two weeks after the July 2010 examination was 
conducted.  The Veteran has not specified in what ways his 
diabetes worsened in severity since he was last examined and has 
not submitted any medical records to support this statement.  
While the Veteran is competent to report his symptoms, the 
determination as to whether his diabetes itself has actually 
worsened is one that is medical in nature and therefore requires 
medical expertise.  See, e.g., Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board finds 
that, because the Veteran's statement is dated only about two 
weeks after the July 2010 examination was conducted, does not 
specify in what ways the Veteran's diabetes has increased in 
severity, and is not supported by competent medical evidence, it 
is not sufficient by itself to warrant another examination.  
Thus, the Board finds that the July 2010 VA examination report 
reflects the current state of the Veteran's diabetes.  See 
38 C.F.R. § 3.327(a).  

As discussed above, the August 2010 statement also reflects that 
a VA eye doctor had recently treated the Veteran and noted 
hemorrhaging caused by diabetes.  However, as hemorrhaging had 
already been noted in previous VA treatment records (see, e.g. 
the January 2010 VA treatment record), the Board finds that there 
is no indication that the Veteran's diabetic retinopathy and 
cataracts have worsened since he was last examined in July 2010.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 
1995).  Thus, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c)(4).  Also, as there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of these claims, any 
such failure is harmless.  Mayfield, 19 Vet. App. at 116.  

II. Service Connection

The Veteran contends that he is entitled to service connection 
for hypertension, which he claims was caused or aggravated by his 
service-connected diabetes.  For the reasons set forth in the 
following decision, the Board finds that service connection is 
indeed warranted for hypertension.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for cardiovascular-renal 
disease, including hypertension, may be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by 
affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
these elements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may also be established on a secondary basis 
for a disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  The Court has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Establishing service connection on a 
secondary basis requires competent evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which is the version that favors the claimant.

The Board now turns to a discussion of the relevant evidence of 
record.  An August 2001 VA treatment record reflects that the 
Veteran had borderline hypertension.  This is the earliest record 
of hypertension in the claims file.  

A June 2003 VA examination report reflects that the Veteran 
stated that he was diagnosed with hypertension one or two years 
prior to the examination report.  The examiner diagnosed the 
Veteran with essential hypertension and opined that it was less 
likely than not secondary to diabetes because the Veteran did not 
have diabetic nephropathy. 

A May 2004 letter from a VA nurse states that the Veteran's 
hypertension was diagnosed in 2001.  The nurse stated that the 
Veteran's hypertension was at least as likely as not related to 
his diabetes.

In the July 2010 VA examination report, the examiner stated that 
the Veteran's hypertension was not a complication of diabetes as 
the Veteran did not have nephropathy.  However, the examiner did 
find that the Veteran's hypertension was worsened or increased by 
his diabetes.  The examiner explained that diabetes aggravates 
hypertension because of its effects on the kidneys as well as the 
fact that it is known to cause hyperinsulinemia, extracellular 
fluid volume expansion, and increased arterial stiffness.  In 
this regard, the Board notes that service connection has been 
granted for coronary artery disease secondary to the Veteran's 
diabetes.  

In carefully reviewing the record, the Board finds that the 
evidence is at least in equipoise with respect to whether the 
Veteran's hypertension has been aggravated by his service-
connected diabetes.  While the June 2003 VA examination report 
reflects that the Veteran's hypertension was not secondary to 
diabetes, the examiner did not offer an opinion as to whether the 
Veteran's diabetes was aggravated by hypertension.  The May 2004 
letter from the VA nurse states that the Veteran's hypertension 
is at least as likely as not related to diabetes.  Most 
significantly, the July 2010 VA examiner found after reviewing 
the claims file and examining the Veteran that his diabetes had 
aggravated his hypertension even if it did not directly cause it.  
Therefore, giving the Veteran the benefit of the doubt, the Board 
finds that the Veteran's service-connected diabetes has 
aggravated his hypertension.  See 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 55.  As discussed above, this is a sufficient basis 
upon which to grant service connection for hypertension.  See 
Allen, 7 Vet. App. at 448.

Accordingly, the Board finds that the evidence is at least in 
equipoise with respect to this claim.  Consequently, the benefit-
of-the-doubt rule applies, and service connection for 
hypertension, as secondary to the service-connected diabetes, is 
granted.  See 38 C.F.R. §§ 3.102, 3.110(a); Gilbert, 1 Vet. App. 
at 55; Allen, 7 Vet. App. at 448.  

III. Increased Ratings

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  However, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Diabetes

The Veteran contends that he is entitled to a rating in excess of 
20 percent for his service-connected diabetes.  For the reasons 
that follow, the Board concludes that an increased rating is not 
warranted.

The Veteran's diabetes mellitus is currently assigned a 20 
percent disability rating under 38 C.F.R. § 4.119, DC 7913 
(2010).  Under DC 7913, a 20 percent disability evaluation is 
assigned for diabetes mellitus requiring insulin and restricted 
diet; or, an oral hypoglycemic agent and restricted diet.  Id.  A 
40 percent evaluation is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  Id.  A 
60 percent evaluation applies if diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  A 100 percent 
disability evaluation is assigned if diabetes mellitus requires 
more than one daily injection of insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.  Id.

Complications of diabetes are to be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Id., Note (1).  

The Board notes that "regulation of activities" is defined in DC 
7913 as "avoidance of strenuous occupational and recreational 
activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 
363-364 (2007), the Court held that medical evidence is required 
to show that occupational and recreational activities have been 
restricted. 

The Board now turns to a discussion of the relevant evidence of 
record.  A March 2003 VA treatment record reflects that the 
Veteran's diabetes was insulin-dependent.  He denied any low 
blood sugar symptoms such as tremors, vertigo, syncope, or 
weakness.  The Veteran reported a "good lifestyle effort with 
diet and exercise."  

An August 2003 VA treatment record reflects that the Veteran 
reported having a couple of hypoglycemic episodes in the past 
year.  However, they did not require hospitalizations.  

A March 2004 VA treatment record reflects that the Veteran 
reported one severe hypoglycemic reaction when he took a 
particular form of insulin.  The Veteran stated that he was 
planning to exercise. 

A September 2004 VA treatment record reflects that the Veteran 
was attempting to adhere to a prescribed diet and exercise 
program. 

A December 2004 VA treatment record reflects that the Veteran's 
diabetes was "brittle" and not under control.  

A January 2005 VA treatment record reflects that the Veteran's 
blood sugar range was excellent and that he had only rare 
hypoglycemia.  The Veteran reported that he walked but no longer 
jogged.

A March 2005 VA treatment record reflects that the Veteran was 
taken to a health center at his place of employment when he 
became confused.  The Veteran had already taken one glucose 
tablet.  The Veteran's undershirt was found to be soaking wet.  
He was put on a stretcher.  The Veteran's wife was called and she 
stated that he had experienced episodes of this nature in the 
past.  The Veteran was subsequently taken home by his wife.  
There is no indication in this record that the Veteran was 
hospitalized as a result of this episode.

Another March 2005 VA treatment record reflects that the Veteran 
was instructed to exercise daily, as well as to diet. 

A June 2005 VA treatment record reflects that the Veteran 
adjusted his insulin down if his blood sugar was low.  It was 
noted that the Veteran had one hypoglycemic reaction at work and 
thereafter his insulin was reduced.  As a result, the Veteran had 
a marked increase in sugars.  He went back to his usual insulin 
regimen and his blood sugar was "now excellent."  The Board 
assumes that the "hypoglycemic reaction at work" alluded to in 
this record refers to the episode in March 2005 described above.

An October 2009 VA treatment record reflects that the Veteran 
reported having many episodes of hypoglycemia in the afternoon 
hours.  

In a January 2010 VA treatment record, the Veteran reported that 
he was "doing well" with respect to his diabetes and that his 
"highs and lows" had decreased significantly.  

At the July 2010 VA examination, the Veteran denied any 
hospitalizations for his diabetes.  The Veteran did report 
episodes of hypoglycemia or ketoacidosis, but it was noted that 
these episodes did not require hospitalization.  The Veteran did 
state that he had woken up before "with paramedics over him."  
He stated that the last time this occurred was at the beginning 
of the year.  The Board here notes that the Veteran's VA 
treatment records do not document such an episode.  It was also 
noted in the examination report that the Veteran was instructed 
to follow a restricted diet to control his diabetes.  The 
examiner further stated that the Veteran was restricted in his 
ability to perform strenuous activities.  In this regard, the 
examiner noted that the Veteran had to decrease his insulin 
intake prior to beginning strenuous activities and that the 
Veteran had to check his blood sugar six to eight times per day.  

A letter from the Veteran's supervisor received by the Board in 
October 2010 reflects that she had witnessed the Veteran in a 
very unstable condition on several occasions when his blood sugar 
was "off."  At these times, the Veteran stumbled and talked 
very slowly, and would not know where he was or with whom he was 
talking.  She stated that emergency personnel had been called 
when the Veteran was in this condition.  The supervisor stated 
that she was concerned about the Veteran's safety on the job, 
which involved climbing on ladders and working off scaffolds, as 
well as handling sharp objects.  She noted that if the Veteran 
received a scratch it was very difficult for him to stop the 
bleeding.  She felt that he was a danger to himself and his co-
workers when his blood sugar level was unbalanced. 

In carefully reviewing the record, the Board finds that an 
increased rating for the Veteran's diabetes is not warranted.  
While the Veteran takes insulin for his diabetes and is on a 
restricted diet, there is no medical evidence showing a 
restriction of his activities due to diabetes as defined in DC 
7913.  See 38 C.F.R. § 4.119; Camacho, 21 Vet. App. at 363-364.  
On the contrary, the evidence shows that the Veteran has been 
instructed to exercise, as reflected in the September 2004 and 
March 2005 VA treatment records, rather than to avoid strenuous 
activity.  While the July 2010 VA examination indicates that the 
Veteran was restricted in his ability to perform strenuous 
activities, the Board finds that the type of "restriction" 
described by the examiner, namely having to reduce insulin intake 
prior to undertaking strenuous activities and checking blood 
sugar, does not fall within the meaning of a restriction of 
activities as defined in DC 7913.  See id.  There is no evidence 
in the record that the Veteran has been advised by a medical 
professional not to exercise or to limit his exercise or other 
physical activities because of his diabetes.  While the January 
2005 VA treatment record reflects that the Veteran reported that 
he walked and no longer jogged, there is no indication that this 
was on the advice of a medical professional.  Thus, the Board 
finds that the Veteran's activities have not been restricted as a 
result of his diabetes within the meaning of DC 7913. 

The Board also notes that the Veteran has reported experiencing 
many hypoglycemic reactions in the afternoon and waking up with 
paramedics over him.  In the October 2010 letter, the Veteran's 
supervisor described the Veteran's condition when his blood sugar 
level was unbalanced and stated that she felt he might be a 
danger to himself and co-workers given the potential hazards of 
his job duties.  However, there are only two hypoglycemic 
reactions reflected in the VA treatment records and neither 
required hospitalization.  Indeed, at the July 2010 VA 
examination, the Veteran stated that he had never been 
hospitalized for a hypoglycemic reaction.  Moreover, the Court 
recently held that with regard to diabetes mellitus, "the 
evaluation for each higher disability rating include[s] the 
criteria of each lower disability rating, such that if a 
component [is] not met at any one level, the veteran [can] only 
be rated at the level that [does] not require the missing 
component."  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) 
(citing Camacho, 21 Vet. App. at 366-67).  Therefore, because the 
Veteran's diabetes mellitus does not meet the criteria for a 40 
percent disability evaluation, it cannot be assigned a 60 percent 
evaluation even if it did meet some of the criteria for this 
rating.  Accordingly, a rating in excess of 20 percent is not 
warranted.

The Board has also considered whether the Veteran has 
complications from his diabetes which meet the criteria for 
separate compensable evaluations.  See 38 C.F.R. § 4.119, DC 
7913, Note (1); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, the Board notes that service connection for 
coronary artery disease (CAD) secondary to the Veteran's diabetes 
was granted in an April 2009 rating decision, evaluated as 60 
percent disabling, and service connection for erectile 
dysfunction secondary to diabetes was recently granted in an 
August 2010 rating decision and evaluated as 10 percent 
disabling.  As the Veteran has not appealed these decisions, the 
evaluations of CAD and erectile dysfunction are not before the 
Board and will not be considered.  See 38 C.F.R. §§ 20.101, 
20.200 (2010).  As will be discussed below, the evaluations of 
the Veteran's peripheral neuropathy of the bilateral lower 
extremities, also found to be a complication of diabetes, are no 
longer on appeal.  Thus, the only complication of the Veteran's 
diabetes currently before the Board is diabetic retinopathy with 
cataracts, which is discussed in the following section.  

The record contains no evidence demonstrating that the Veteran is 
entitled to a higher rating at any point since his claim for an 
increase.  In this regard, there is no evidence of record showing 
that the Veteran has ever been advised by a medical professional 
to limit strenuous activities due to his diabetes.  Therefore, no 
staged ratings are appropriate.  See Hart, supra.  

The Board has considered whether the Veteran's claim should be 
referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) 
(2009); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Generally, 
the degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are found 
to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board finds that referral for extraschedular consideration is 
not warranted.  The Veteran's reported symptoms related to 
diabetes are those contemplated by the rating criteria.  There 
are no symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  The Veteran has not submitted 
evidence indicating that his diabetes presents "such an 
exceptional or unusual disability picture . . . as to render 
impractical the application of the regular schedular standards."  
38 C.F.R. § 3.321(b).  In this regard, the Board has considered 
the October 2010 letter from the Veteran's supervisor describing 
the Veteran's state when his blood sugar seems to be off balance 
and expressing her concern for the safety of the Veteran and his 
co-workers.  However, neither this letter nor any other evidence 
in the claims file indicates that the Veteran has had to miss 
more than a day or two from work due to his diabetes or that he 
is actually unable to perform the duties of his job due to his 
diabetes.  Moreover, that a disability might limit a claimant's 
ability to work in certain capacities is contemplated by the 
rating criteria, which is designed to compensate for the average 
impairment of earning capacity due to a particular disability.  
See VAOPGCPREC 6-96.  The fact that circumstances specific to a 
particular veteran may cause the effects of a service-connected 
disability to be more profound in that veteran's case does not 
ordinarily provide a basis for extraschedular consideration.  Id.  
Rather, the impairment must be one that is so unusual as to be 
unanticipated by the rating criteria.  See id.  In short, the 
evidence does not show marked interference with employment as 
defined for the purpose of extraschedular consideration, and does 
not show frequent periods of hospitalization or other unusual 
circumstances sufficient to warrant extraschedular consideration.  
Consequently, the Board finds that the available schedular 
evaluations are adequate to rate this disability, and therefore 
referral for extraschedular consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to a 
rating in excess of 20 percent for diabetes must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. at 55.  

B.  Diabetic Retinopathy With Cataracts

The Veteran contends that he is entitled to a separate 
compensable rating for his service-connected diabetic retinopathy 
with cataracts.  For the reasons that follow, the Board concludes 
that a separate compensable rating is not warranted.

The Veteran's diabetic retinopathy with cataracts has been rated 
under DC 7913, which provides that while compensable 
complications of diabetes are evaluated separately, 
noncompensable complications of diabetes are considered part of 
the diabetic process under this code.  See 38 C.F.R. § 4.119. 

The Board notes at the outset that during the pendency of this 
appeal, the criteria for rating eye disabilities was amended.  
See 73 Fed. Reg. 66543 (Nov. 10, 2008).  However, because the 
Veteran filed his claim prior to December 10, 2008, the effective 
date of the amended rating criteria, the appeal will be 
considered under the old criteria.  See id.  The old criteria do 
not contain a specific diagnostic code for diabetic retinopathy.  
Where an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  
In this case, the Board finds that DC 6006 in 38 C.F.R. § 4.84a, 
which applies to retinitis, is the most closely analogous 
diagnostic code.  In this regard, the Board notes that under the 
revised criteria, retinopathy has replaced retinitis as the 
principal diagnosis rated under DC 6006.  See 38 C.F.R. § 4.79 
(2010).  DC 6007 in 38 C.F.R. § 4.84a, which applies to recent 
intra-ocular hemorrhage, is also appropriate, as a September 2004 
VA treatment record reflects that the Veteran had improved 
retinal hemorrhages, an October 2004 VA examination report 
reflects that the Veteran had scattered dot hemorrhages within 
the posterior pole of both eyes, and a January 2010 VA treatment 
record reflects that the Veteran had microaneurysms and scattered 
blots and dots in both eyes.  

The same rating criteria apply to both retinitis and intra-ocular 
hemorrhage.  Under the old criteria, when retinitis or intra-
ocular hemorrhaging are present in chronic form, they are to be 
rated from 10 percent to 100 percent disabling for impairment of 
visual acuity or loss of field of vision, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  Id.  
A minimum rating of 10 percent is to be assigned during active 
pathology.  Id.  

The Board will first consider whether a compensable rating is 
warranted for impairment of visual acuity.  Central visual acuity 
is rated on the basis of best distant vision obtainable after 
best correction by glasses, except in the case of keratonus in 
which contact lenses are required.  38 C.F.R. § 4.75 (2008).  The 
Board notes that there is no evidence of record showing that the 
Veteran has keratonus.  

DCs 6061 to 6079 pertain to impairment of visual acuity, which at 
a minimum require vision in one eye of 20/50 and vision in the 
other eye of 20/40 in order for a compensable rating to be 
assigned.  See 38 C.F.R. § 4.84a, DC 6079.  

The VA treatment records and examination reports reflect a number 
of measurements of the veteran's corrected visual acuity, none of 
which meet the criteria for a compensable rating.  A December 
2003 VA treatment record reflects that the Veteran's visual 
acuity after correction with glasses was 20/20 in the right eye 
and 20/40 in the left eye.  A September 2004 VA treatment record 
and October 2004 VA examination report reflect visual acuity 
after correction of 20/20 in both eyes.  An August 2009 VA 
treatment record reflects visual acuity after correction of 20/20 
in the right eye and 20/25 in the left eye.  This record also 
reflects that past visual acuity measurements taken from December 
2005 to January 2008 consistently showed visual acuity of 20/20 
in the right eye and 20/25 in the left eye, presumably after 
correction.  The January 2010 VA examination report reflects that 
the Veteran's visual acuity after correction was 20/20 in the 
right eye and 20/25 in the left eye. 

Applying these results to 38 C.F.R. § 4.84a, Table V, Ratings for 
Central Visual Acuity Impairment (2008), which is used to 
determine the rating to be assigned for visual impairment under 
DC's 6061 to 6079, the Veteran's central visual acuity after 
correction did not meet the criteria for a compensable rating at 
any point during the pendency of this claim as it was never above 
20/40 in either eye.  Thus, a compensable rating is not warranted 
for impairment of visual acuity.  

There is no evidence in the record showing loss of field of 
vision, pain, rest-requirements, or episodic incapacity.  Thus, a 
higher rating under DC's 6006 and 6007 is not warranted based on 
these criteria. 

The Board also finds that the Veteran does not have active 
pathology due to his retinopathy and intra-ocular hemorrhaging.  
The December 2003 VA treatment record reflects that the Veteran 
reported mild blurred vision in the left eye of several months' 
duration.  Microaneurisms and scattered blot dots were noted in 
all four quadrants of the Veteran's eyes.  The Veteran also had 
cotton-wool spots in both eyes, the left being worse than the 
right.  A small chorioretinal pigmented scar was also noted in 
the periphery of the Veteran's left eye.  The Veteran was 
diagnosed with moderate non-proliferative diabetic retinopathy, a 
refractive error and presbyopia, and immature cataracts which did 
not affect his vision.  

Another December 2003 VA treatment record reflects that the 
Veteran was able to see much better after receiving new glasses.  

At the October 2004 VA examination, the Veteran stated that he 
had no visual complaints.  A few scattered dot hemorrhages were 
noted within the posterior pole of both eyes.  No 
neovascularization of the disk or elsewhere was noted.  The 
examiner also observed a small hypertrophied area in the far 
periphery of the nasal retina of the left eye.  The examiner 
diagnosed the Veteran with background diabetic retinopathy.  

In his January 2005 notice of disagreement (NOD), the Veteran 
stated that with glasses on he had problems seeing due to blurred 
vision.  He also stated that if he tried to look left or right 
his vision became blurred.  The Veteran stated that this had 
caused problems while driving.  The Veteran also stated that when 
he read or watched television he had to strain his eyes which 
caused pain in his eyes and headaches.  The Veteran stated that 
he had difficulty reading at work due to his blurred vision.  

In VA treatment records dated in July 2005 and December 2005 the 
Veteran denied blurred vision.  

An August 2009 VA treatment record reflects diagnoses of moderate 
nonproliferative diabetic retinopathy, a refractive error and 
presbyopia, immature cataracts, and suspected glaucoma.  No 
symptoms or vision loss were noted in this record.  

A January 2010 VA ocular photography report shows that the 
Veteran had microaneurisms and blot dots scattered in both eyes.  
The Veteran was diagnosed with non-proliferative retinopathy.  
While this record reflects that these photos were taken due to 
the Veteran's suspected glaucoma as well as diabetes, a diagnosis 
of glaucoma was not made in the assessment of findings.

The July 2010 VA examination report reflects that the Veteran 
reported his vision being stable although he sometimes had a film 
over his vision.  He also stated that he had "bleeding" in his 
eyes from his diabetes.  The examiner found that the Veteran had 
mild background diabetic retinopathy and trace nuclear sclerotic 
cataracts.  No other abnormalities were noted.  The examiner 
stated that the Veteran's visual acuity in both eyes as well as 
visual fields were normal. 

In carefully reviewing the record, the Board finds that there is 
no indication that the Veteran's retinopathy or intra-ocular 
hemorrhaging has produced any active pathology.  While the 
Veteran reported blurred vision in the left eye in the December 
2003 VA treatment record, this was not attributed to his diabetic 
retinopathy or intra-ocular hemorrhaging.  Moreover, the Veteran 
did not report blurred vision or any other vision problems 
thereafter.  His vision in both eyes after correction has 
consistently shown to be normal.  While the Veteran stated in his 
January 2005 NOD that he experienced blurred vision and pain in 
his eyes, he denied blurred vision in the October 2004 VA 
examination report and July 2005 and December 2005 VA treatment 
records.  Moreover, there is no indication that the Veteran ever 
reported experiencing eye pain in any of the VA treatment records 
or examination reports.  

In this regard, the Board has also considered the Veteran's 
statement in the July 2010 VA examination report that he 
sometimes experienced a film over his vision.  However, none of 
the medical professionals who have examined the Veteran have 
noted blurred vision to be a significant symptom or attributed it 
the Veteran's retinopathy or intra-ocular hemorrhaging, and the 
VA treatment records from December 2003 to January 2010 are 
negative for reports of blurred vision or other symptoms.  Thus, 
the Board does not find it credible or persuasive that the 
Veteran's reports of blurred vision establish active pathology.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that when 
determining whether lay evidence is satisfactory, the Board may 
properly consider, among other things, its internal consistency 
and consistency with other evidence submitted on behalf of the 
Veteran).  The Veteran himself, as a layperson, does not have the 
medical expertise or training to render a competent opinion as to 
whether his reports of intermittent blurred vision indicate 
active pathology with respect to retinopathy or intra-ocular 
hemorrhaging.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Board also notes that the Veteran's vision loss has never 
been attributed to his diabetic retinopathy or hemorrhaging, but 
rather to a refractive error.  Refractive errors are congenital 
abnormalities and not compensable under VA law.  38 C.F.R. 
§ 3.303(c) (2010).  Thus, the Board finds that the Veteran's 
diabetic retinopathy and intra-ocular hemorrhaging have not 
produced any symptoms indicative of active pathology.  Thus, a 
compensable rating is not warranted under DC 6006 or DC 6007.  
See 38 C.F.R. § 4.84a.

The Board has also considered whether a separate compensable 
rating is warranted for the Veteran's cataracts.  Under DC 6028, 
non-traumatic cataracts which have not been operated on, as is 
the case here, are rated based on impairment of vision.  See id.  
As noted above, the Veteran's impairment of vision after 
correction does not meet the criteria for a compensable rating, 
and thus a compensable rating is not warranted under DC 6028.

The Board has also considered other potentially applicable 
diagnostic codes pertaining to eye disorders.  DC 6011 provides 
that localized scars, atrophy, or irregularities of the retina 
which are centrally located with an irregular, duplicated 
enlarged or diminished image warrant a 10 percent rating.  Id.  
Here, the only irregularities of the Veteran's retina are located 
in the periphery of the Veteran's left eye and thus are not 
centrally located.  See December 2003 VA treatment record and 
October 2004 VA examination report.  Thus, a compensable 
evaluation is not warranted under DC 6011. 

DC 6013 provides that a 10 percent rating is assigned for simple 
glaucoma.  See id. While the August 2009 VA treatment record 
reflects that glaucoma was suspected, this disorder has never 
been definitively diagnosed or attributed to the Veteran's 
diabetes.  Indeed, the July 2010 VA examiner did not find that 
the Veteran had glaucoma.  Thus, a compensable evaluation is not 
warranted under DC 6013.  

No other relevant abnormalities are documented in the evidence of 
record and thus no other potentially relevant diagnostic codes 
are applicable. 

The record contains no evidence demonstrating the Veteran is 
entitled to a separate compensable rating for diabetic 
retinopathy with cataracts at any point since he submitted this 
claim.  Therefore, no staged ratings are appropriate.  See 
Fenderson, Hart, both supra.  

The Board has also considered whether this claim should be 
referred for extraschedular consideration, the criteria for which 
are set forth above in the discussion of the Veteran's diabetes.  
Here, the Board finds that the Veteran's diabetic retinopathy 
with cataracts has produced little or no symptoms.  Therefore, it 
does not present an unusual disability picture unanticipated by 
the rating criteria.  Moreover, it has not resulted in marked 
interference with employment, frequent hospitalizations, or other 
unusual circumstances warranting extraschedular consideration.  
Therefore, the Board finds that the schedular criteria are 
adequate for rating this disability and referral of this claim 
for extraschedular consideration is not appropriate. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to a 
separate compensable rating for diabetic retinopathy with 
cataracts must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. at 55.  

C.  Peripheral Neuropathy

A June 2010 VA report of information form reflects that a 
Veterans Service Representative (VSR) contacted the Veteran by 
telephone to clarify the issues on appeal.  The form certifies 
that protocol was followed to properly identify the Veteran.  The 
Veteran was informed at this time that the VSR was a VA employee 
authorized to receive or request evidentiary information that may 
result in a change in VA benefits.  At this time, the Veteran 
stated that he was satisfied with the grant of 10 percent ratings 
for peripheral neuropathy of the bilateral lower extremities and 
did not wish to continue his appeal of these issues.  The Veteran 
also stated that he would mail a statement expressing his wish to 
withdraw his appeal of these issues.  However, such a statement 
is not in the claims file. 

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect at 
any time before the Board issues a final decision on the matter 
in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 
9 Vet. App. 29, 31 (1996) (holding that when a claim is withdrawn 
by a veteran, it ceases to exist; it is no longer pending, and is 
not viable).  After an appeal is transferred to the Board, an 
appeal withdrawal is effective the date it is received by the 
Board.  38 C.F.R. § 20.204(b).  Appeal withdrawals must be in 
writing and must include the name of the Veteran, the applicable 
claim number, and a statement that the appeal is withdrawn.  Id.  

Here, the Veteran's statement by telephone regarding his wish to 
withdraw this appeal was reduced to writing by the VSR, as 
reflected in the Report of General Information Form.  The form 
also includes the Veteran's name and claim number.  As of June 
2010, the date of this form, the Board had not yet issued a final 
decision on this claim.  Therefore, the Veteran's withdrawal of 
this claim is valid.  See id.  Although the Veteran stated that 
he would also submit another statement by mail expressing his 
wish to withdraw this claim, the Board finds that no such 
statement is necessary given the fact that the requirements of 
38 C.F.R. § 20.204(b) have already been met. 

When pending appeals are withdrawn, there is no longer an 
allegation of error of fact or law with respect to the 
determinations that had been previously appealed.  Consequently, 
in such an instance, dismissal of the pending appeal is 
appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

Accordingly, further action by the Board on the Veteran's claims 
for increased ratings for the service-connected peripheral 
neuropathy of his lower extremities is not appropriate, and the 
appeal should be dismissed.  Id.  


ORDER

Service connection for hypertension, as secondary to the 
service-connected diabetes, is granted. 

Entitlement to a rating in excess of 20 percent for diabetes is 
denied.  

(CONTINUED ON NEXT PAGE)
Entitlement to a separate compensable rating for diabetic 
retinopathy with cataracts is denied. 

The appeal for an initial rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is dismissed.

The appeal for an initial rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is dismissed. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


